 



Exhibit 10(b)xxxiii
FIRST AMENDMENT TO
ANADARKO RETIREMENT RESTORATION PLAN
     WHEREAS, Anadarko Petroleum Corporation (“Anadarko”) has heretofore adopted
the Anadarko Retirement Restoration Plan (the “Plan”); and
     WHEREAS, the Company desires to amend the Plan;
     NOW, THEREFORE, the Plan shall be amended as follows:
     1. Effective as of July 31, 2003, Article V of the Plan shall be deleted
and the following shall be substituted therefor:
“V.
Amount of Benefits
     5.01 General Benefits. The benefit payable to a Participant in the Plan, or
his beneficiary or beneficiaries, shall be paid at the time and in the manner
described in Article VI hereof based upon an amount equal to the Actuarial
Equivalent of the excess, if any of (a) over (b) where:

  (a)   is the benefit that would have been payable to such employee or on his
behalf to his beneficiary or beneficiaries under the Retirement Plan if the
provisions of the Retirement Plan were administered without regard to the
Limitations; and     (b)   is the benefit, if any, that is in fact payable to
such employee or on his behalf to his beneficiary or beneficiaries under the
Retirement Plan.

Benefits determined under this Section 5.01 shall be computed in accordance with
the foregoing and with the objective that such recipient should receive under
the Plan and the Retirement Plan that total amount which would have been payable
to that recipient solely under the Retirement Plan without regard to the
Limitations.
     5.02 Supplemental Benefits. In the case of any Participant in the
Retirement Plan who would have been entitled to supplemental benefits pursuant
to Paragraph (d) of Section 5.2 of the Retirement Plan but for the fact that his
compensation for the calendar year ending December 31, 2002 exceeded
$200,000.00, such Participant shall be entitled to a supplemental benefit under
this Plan determined in accordance with the formula described in Paragraph
(d) of 5.2 of the Retirement Plan.
     5.03 Restriction. In no event shall an employee who is not entitled to
benefits under the Retirement Plan be eligible for a benefit under this
Article.”

 



--------------------------------------------------------------------------------



 



     2. Effective as of January 1, 2003, the following new Article XV shall be
added to the Plan:
“XV.
Claims Procedures
     Claims for Plan benefits and reviews of appeals of Plan benefit claims
which have been denied or modified will be processed in accordance with the then
current written Plan claims procedures established by the Committee, which
procedures are hereby incorporated by reference as a part of the Plan.”
3. As amended hereby, the Plan is specifically ratified and reaffirmed.
     IN WITNESS WHEREOF, the parties hereto have caused these presents to be
executed this 5th day of August, 2003.

            ANADARKO PETROLEUM CORPORATION
      By:   /s/ Richard A. Lewis         Name:   Richard A. Lewis       
Title:   Vice President, Human Resources     

 